People v Cottrell (2019 NY Slip Op 04398)





People v Cottrell


2019 NY Slip Op 04398


Decided on June 5, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 5, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2016-07687 
2016-07688

[*1]The People of the State of New York, respondent,
vNathaniel Cottrell, appellant. (Ind. Nos. 38/15, 55/15)


Janet E. Sabel, New York, NY (Eve Kessler), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Richmond County (Stephen J. Rooney, J.), both imposed January 22, 2016, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's pleas of guilty included a waiver of his right to appeal. Contrary to the defendant's contentions, the record amply demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 341-342; People v Bradshaw, 18 NY3d 257, 264; People v Ramos, 7 NY3d 737, 738; People v Batista, 167 AD3d 69; People v Howard, 160 AD3d 897; People v Brown, 122 AD3d 133).
Where, as in this case, the defendant has entered into a plea of guilty that includes a valid waiver of the right to appeal, that waiver includes any challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 256). Accordingly, the defendant's valid waiver of his right to appeal precludes review of his contention that the sentences imposed were excessive (see People v Lopez, 6 NY3d at 256).
RIVERA, J.P., HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court